Judgment reversed on the law and the facts, with costs, and complaint dismissed, with costs. Findings of fact which may be inconsistent herewith are reversed and new findings are made as indicated herein. In op.r opinion, the proof established that the conveyance in question was made for a fair consideration and without any fraudulent intent. Hence, defendants were entitled to a dismissal of -the complaint. Kleinfeld, Brennan and Hill, JJ., concur; Ughetta, Acting P. J., and Christ, J., dissent and vote to affiim the judgment.